The appellant was indicted in Dallas County charged with murdering his brother, Sam Canterberry, and was tried and convicted in the Criminal District Court of said county of manslaughter, and his punishment assessed at five years confinement in the penitentiary.
The record discloses that there are no exceptions taken to the court's charge and no requested special charges presented. The record as presented to us contains only two bills of exception, numbered one and two.
Bill of exception No. 1, complains of the action of the court in permitting the State to introduce in evidence the written confession of the appellant. This bill fails to disclose the written confession complained of and for much of the testimony we are referred generally to the statement of facts. This court holds that it will not consider bills of this kind and that the bills which are presented to this court should be complete within themselves and manifest fully the error complained of. Hubbard v. State, 251 S.W. 1054, and many other decisions we would cite, which we deem unnecessary.
Bill of exception No. 2, complains of the action of the court in permitting the State to interrogate the defendant on cross-examination concerning a score on his leg. Thie entire bill is made up in question and answer form; under Article 846, C. C. P., this court is unauthorized to consider this bill.
This court in many decisions has upheld the Article, supra, and refused to consider bills in question and answer form, which doctrine is so well established now that it is really unnecessary to cite authorities in support thereof.
We have given this record as presented a careful examination and find no reversible errors therein, and are of the opinion that the judgment of the trial court should be affirmed, and it is accordingly so ordered.
Affirmed. *Page 552 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.